UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):June 22, 2015 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54842 20-4711443 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) Registrant’s telephone number, including area code: (903) 595-4139 Copy of correspondence to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective June 22, 2015, Jay Moorin resigned for personal reasons, effective immediately, as a director of Pegasi Energy Resources Corporation (the “Company”). In submitting his resignation, Mr. Moorin did not express anydisagreement with the Company on any matter relating to the registrant’s operations, policies or practices, or other occurrence that would require disclosure under Item5.02(a) of Form 8-K. A copy of Mr. Moorin’s resignation email is filed as Exhibit 17.1 to this Current Report on Form 8-K and is incorporated herein by reference. As a result of Mr. Moorin’s resignation, there is now one vacancy on the Company’s board of directors. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Email from Jay Moorin to Michael Neufeld, the Chairman of the Board of Directors of Pegasi Energy Resources Corporation, dated June 22, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEGASI ENERGY RESOURCES CORPORATION Dated: June 26, 2015 By: /s/ JONATHAN WALDRON Jonathan Waldron Chief Financial Officer
